                       Case 2:17-cv-04540-WB Document 126-255 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83nt-s5g9
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63302
      Susan Terry-NV



                                              Submitter Information
      Name: Susan Terry
      Address:
        Reno,  NV,  89506
      Organization: Individual


                                                   General Comment
      The proposal in the new Health Care plan to offer contraception at no cost to the patient/client, I
      believe is very important. This well help to prevent unwanted pregnancies that, in a significant
      number of women, lead to children that are neglected and/or abused. Many of these women also
      end up on our welfare rolls. The cost of the contraception is much less that supporting all of these,
      initially, unwanted children.
      This proposal does not force a women to used conception it only offers them a choice. It is still the
      choice of a women to use conception or not to use it.




                                                                                                                              025719

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63302.html[7/10/2013 11:13:47 AM]
